

 






ASSET PURCHASE AGREEMENT


Dated as of January 30, 2009




PANEL INTELLIGENCE, LLC,
a Delaware limited liability company, as Seller,


MERRIMAN CURHAN FORD GROUP, INC.


and


PANEL INTELLIGENCE, LLC
a Massachusetts limited liability company, as Buyer






 
 
 

 
 
 

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”), dated and effective as of
January 30, 2009 (the “Effective Date”), is entered into by and between PANEL
INTELLIGENCE, LLC, a Delaware limited liability company (“Seller”), Merriman,
Curhan, Ford, Group, Inc. a Delaware corporation with a principal place of
business in San Francisco, California (“MCF Group”) and Panel Intelligence, LLC
a Massachusetts limited liability company (“Buyer”), with respect to the
following facts and circumstances.
 
RECITALS
 
A.           Seller, a wholly-owned subsidiary of MCF Group conducts a
consulting business in which it performs primary qualitative and quantitative
research for its clients (the “Business”).  
 
B.           Seller generated negative cash flow in 2008 and requires an
investment by MCF Group of at least $100,000 within the next 30 days, and of at
least $500,000 in 2009, in order to continue its operations.
 
C.           MCF Group is unable to continue to fund Seller’s operating
deficits, and as a result, Seller will be required to cease operations.
 
D.           MCF Group has retained an investment banker to sell the Business
but has not received an offer other than Buyer’s despite having contacted over
35 potential acquirers.
 
E.           MCF Group has determined that it is in its best interests, as the
sole member of Seller, to consent to Seller’s sale of substantially all of its
assets to Buyer, and thereafter, to seek additional market capital from outside
investors so as to enable MCF Group to remain in operation.
 
F.           Buyer, wishes to acquire substantially all of Seller’s Assets, as
more particularly described in Section 1.2 hereof,
 
G.           Seller wishes to sell the Assets to Buyer.
 
H.           The Recitals constitute a material part of this Agreement upon
which the Parties have relied in entering into this Agreement, and this
Agreement shall be construed in light thereof.
 
NOW, THEREFORE, on the basis of the foregoing facts and in consideration of the
covenants, agreements and acts of the Parties as hereinafter set forth, the
Parties hereby covenant and agree as follows:
 
 
- 1 -

--------------------------------------------------------------------------------

 
ARTICLE I.
THE SALE AND PURCHASE TRANSACTION
 
1.1           Sale and Purchase of Assets.  Upon the terms and subject to the
conditions set forth in this Agreement, effective as of the Effective Date,
Seller hereby sells, conveys, assigns, transfers and delivers to Buyer, and
Buyer hereby purchases and acquires from Seller, free and clear of any
Encumbrances, all of Seller's right, title and interest in and to the Assets as
defined in Section 1.2
 
1.2           Acquired Assets.  The assets being acquired hereunder consist of
substantially all the assets of Seller including without limitation the assets
listed on Schedule 1.2 hereto under “Assets” and (a) all brochures, trade and
marketing materials, service offering descriptions, and other documents, in
written and electronic form, which are currently employed by Seller in the
conduct of the Business, (b) any and all intellectual property and copyrights
related to the items identified in (a) if and to the extent owned by Seller;
(c)  all books and records, whether in written or electronic form, showing
customer lists, customer sales, accounts, fees and commission, orders,
rejections, and correspondence with customers, vendors or other third parties
during the period Seller has owned the business; and (d) other information and
copies of documents likely to be helpful or useful to Buyer in operating the
Business after the Effective Date (the “Assets”). For avoidance of doubt, the
Parties agree that Assets do not include the items listed under “Excluded
Assets” on Schedule 1.2 (“Excluded Assets”).
 
1.3           Assumed Liabilities.  Except for the liabilities set forth on
Schedule 1.3 (the “Assumed Liabilities”), Buyer does not assume and will not be
responsible for any obligations or liabilities of Seller or MCF Group of any
type or nature, including, but not limited to, the liability, if any, under
claims for approximately ₤127,418.23 GBP asserted by Fieldworks International
relating to work performed in 2007 (“Vendor Liability”) or any liabilities that
may arise in connection with the pending IRS audit of MCF Group and Seller.
Buyer will, if requested by Seller, contribute up to $20,000 to settle the
Vendor Liability.
 
1.4           Purchase Price; Payment.  The purchase price for the Assets shall
be one million dollars ($1,000,000) cash payable at Closing (“Cash Payment”),
plus shares of MCF Group worth $100,000 determined in accordance with Section
1.4.2 hereof plus the Assumed Liabilities (the “Purchase Price”).
 
1.4.1               Wire. At the Closing, Buyer shall transfer the Cash Payment
by wire transfer of federal funds in accordance with wire transfer instructions
delivered by Seller (with accompanying Federal tax identification number) to
Buyer in writing prior to the Effective Date (“Buyer’s Wire Transfer
Instructions”).
 
1.4.2               At the Closing, Buyer, in payment of the shares portion of
the Purchase Price, shall transfer free and clear of any Encumbrances to MCF
Group, by means of a stock power acceptable in form to Seller a number of shares
(the “Purchased Shares”) equal to one hundred thousand divided by the deemed
average price of MCF Group shares determined as set forth herein (the “Deemed
Average Price”).  “Deemed Average Price” shall mean the average of the last
sales price per share of MCF Group common stock, as reported in the Wall Street
Journal, for the thirty (30) trading days immediately preceding the Effective
Date..
 
 
- 2 -

--------------------------------------------------------------------------------

 
1.5           Allocation of Purchase Price.  The Parties have prepared the
allocation schedule attached hereto as Schedule 1.5 and agree that the Parties
shall allocate the Purchase Price (and all other capitalizable costs) among the
Assets for tax purposes in accordance with Schedule 1.5 
 
1.6           Interim Services Agreement.  For a period of 30 days following the
Closing, MCF Group and Seller shall, on behalf of Buyer, continue to provide the
same benefits to Buyer’s employees as it provided to Seller’s employees and will
provide the same HR, IT and accounting services to Buyer as it provided to
Seller prior to Closing, and shall otherwise assist Buyer in establishing its
own functions in such regard, in return for which Buyer shall pay Seller $10,000
at the end of such 30 period. MCF Group and Seller will, if requested by Buyer,
provide IT and/or accounting services for an additional 60 days for a fee not to
exceed $10,000 to be negotiated in good faith at the time of the request.
 
1.7           Lease.  The Business currently is conducted at the premises known
as 150 CambridgePark Drive, Cambridge, Massachusetts 02140 (“Premises”), which
premises are made available to Seller pursuant to that certain lease (the
“Lease”) dated May 21, 2007 by and between Seller and CambridgePark 150 Realty
Corporation, a Delaware corporation (“Landlord”).
 
1.7.1               Seller shall execute with Buyer a Sublease (“Sublease”) in
the form acceptable to the parties pursuant to which Buyer shall be obligated to
pay to Seller two-thirds of the Operating Costs, Real Estate Taxes and Annual
Rent as defined under the Lease (“Sub-rent”). If the parties are unable to
finalize the terms of the Sublease prior to the Closing, they shall negotiate in
good faith for 30 days thereafter. If they are unable to reach agreement after
said thirty-day period, then Buyer shall, within 6 months, vacate the Premises
and its obligations to pay Seller shall terminate. Buyer shall pay the Sub-rent
during any period when it is occupying the Premises. Among other matters, the
Sublease shall permit Buyer to vacate the Premises without liability to Seller
or MCF Group if a) the Landlord refuses to consent to the sublease after the
parties good faith efforts to obtain it or b) Landlord gives notice of its
intention to commence eviction proceedings or c) Landlord interferes with
Buyer’s ability to use the premises to conduct its business in the ordinary
course.
 
1.7.2               Buyer and Seller will cooperate in good faith to obtain
Landlord’s consent to the Sublease.
 
1.7.3               The Landlord currently holds a security deposit under the
Lease that is and will remain the property of the Seller.
 
1.7.4               If, after the closing of the Contemplated Transactions,
Buyer subleases a portion of the Premises at a rental rate in excess of the rent
payable under the Sublease, Buyer and Seller shall share the premium over $20
per square foot one-half to Buyer and one-half to Seller.
 
1.8           Tradenames, Trademarks, and Service Marks.  After the Effective
Date, Seller shall have no authority to use the name “Panel Intelligence,”
“Medpanel,” the names set forth on Schedule 1.2 or any name substantially
similar there to in the conduct of its business.  Seller shall discontinue any
usage of such names as tradenames, trademarks, service marks, or otherwise,
other than as needed to identify itself as being the limited liability company
formerly operating a business under that name or those names.
 
 
- 3 -

--------------------------------------------------------------------------------

 
1.9           Employees and Key Management.  On the Closing Date, Buyer shall
offer to employ the employees of Seller set forth on Schedule 1.9, and, except
as provided in the Interim Services Agreement described in Section 1.6, Buyer
shall be solely responsible for all liabilities and obligations owed to such
employees in connection with their employment on or after the Closing Date or
arising in connection with such employee’s subsequent termination by Buyer.
Seller shall remain liable to such employees for salaries, benefits, retirement
payments and the like that accrued prior to the Effective Date. Each such Person
employed by Buyer is hereinafter referred to individually as an “Employee” and
collectively as the “Employees”.  Except as provided in the Interim Services
Agreement, Buyer hereby assumes and shall be responsible for, and Seller shall
have no liability with respect to, any and all claims with respect to any
Employee on or after the Closing Date, arising from any action by Buyer after
the Closing Date.  Seller agrees to reasonably cooperate in the transition of
employees of Seller to Buyer.  Notwithstanding the foregoing, Seller does not
warrant or guarantee that the employees of Seller involved in the Business will
in fact accept Buyer’s offer of employment.
 
1.10           Assignment of Contracts.  Prior to the Effective Date, the
Parties have identified the vendor, customer or other contracts or agreements
pertaining to the operation of the Business or service offerings that Buyer
wishes to assume as part of the Assumed Liabilities in connection with its
operation of the Business after the Effective Date and have listed them on
Schedule 1.10 (the “Contracts”).  Seller shall reasonably cooperate with Buyer
in obtaining assignments of those contracts, and consents to the assignment of
the parties to the Contract, on terms reasonably acceptable to Buyer.  With
respect to any such assigned contracts, Buyer shall be liable for any invoices
from the other parties thereto received after the Effective Date, regardless of
whether the invoice covers a period prior to or after the Effective Date.
 
1.11           Allocation of Expenses.  Seller shall be responsible for all
invoices or other demands for payment received prior to the Effective Date and
Buyer shall be responsible for all invoices and other demands for payment
received after the Effective Date, regardless of whether the invoice or other
demand for payment covers a period prior to or after the Effective Date.  
 
1.12           Time and Place of Closing.  Unless terminated earlier, the
Contemplated Transactions shall be consummated (the “Closing”) at 10:00 a.m.
pacific standard time on Friday January 30, 2009, or on such other date, or at
such other place, as shall be mutually agreed upon by Seller and Buyer.  The
date on which the Closing shall occur in accordance with the preceding sentence
is referred to in this Agreement as the “Closing Date”.  The Closing may occur
by facsimile counterparts. The Buyer and Seller hereby agree the Closing shall
be effective as of the Closing Date.
 
1.13           Equipment. Seller leases certain equipment from Bank of the West
under lease number 002-0003341-001 dated 9-28-07(“Equipment lease”) Within 30
days hereof, Seller and Buyer shall pay off the Equipment lease and acquire the
Equipment for Buyer with Seller and MCF Group paying 1/3 of the cost and Buyer
paying 2/3 of the cost.
 
 
- 4 -

--------------------------------------------------------------------------------

 
ARTICLE II.
CERTAIN COVENANTS
 
2.1           Certain Tax Matters.  All transfer, documentary, sales, use,
stamp, registration and other such Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with consummation of the transactions contemplated by
this Agreement shall be paid by the Party against whom they are assessed when
due, and each Party will, at its own expense, file all necessary tax returns and
other documentation with respect to all such Taxes, fees and charges. Buyer
shall be responsible for the preparation of and filing the appropriate
documentation, including the purchase price allocation, under Section 1060 of
the Internal Revenue Code, including Form 8594, in accordance with Schedule 2.1
hereof and Seller agrees to file a conforming form after the completion of the
Contemplated Transactions hereunder.
 
2.2           Publicity.  For 3 months following the closing, no Party shall
issue any press release or otherwise make any announcements to the public about
the Contemplated Transactions without the prior written consent of the other
Parties, except as required by any applicable Legal Requirements.   Seller and
Buyer may inform the employees, members, managers, customers, and suppliers and
others having dealings with Seller and/or Buyer regarding the Business by letter
and in person but shall not disclose the terms of the transaction unless
necessary for the dealings to proceed.  Thereafter, for a period of 3 months
following the Closing, Buyer shall make no further announcement regarding the
transfer of the Assets or Buyer’s receipt of the Business without Seller’s prior
written consent, which consent shall not be unreasonably withheld.
 
2.3           Confidentiality; Privilege.  Each Party shall keep confidential
and shall not appropriate for its own use, reveal or disclose to anyone except
as necessary to fulfill a Party’s obligations hereunder, any confidential
information of the other (as a “Disclosing Party”) which may become known to it
prior to or during the term of this Agreement (a “Receiving Party”). Each Party
agrees to take the necessary steps to protect and maintain the confidentiality
of such confidential and proprietary information of the other. Confidential or
Proprietary Information shall mean any information maintained as confidential by
the other which is not publicly known and not lawfully available without
restriction from a third party and identified as such in writing at the time of
disclosure by the Disclosing Party. The foregoing restrictions will not apply to
any such Confidential Information that is (i) required to be disclosed by court
order, subpoena or decree or in compliance with applicable law; (ii) in the
public domain other than by reason of a breach hereof by the receiving Party,
(iii) known to the Receiving Party prior to its receipt from the Disclosing
Party hereunder and is not subject to a confidentiality obligation, (iv)
independently developed by the Receiving Party, (v) received by the Receiving
Party from a third party and not subject to a confidentiality obligation. Each
Party acknowledges that the Disclosing Party is not waiving, and will not be
deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges as
a result of disclosing its Confidential Information, regardless of whether such
claims have been or are entitled to be asserted.  Buyer shall not be obligated
to maintain Confidential Information purchased by it hereunder.
 
 
- 5 -

--------------------------------------------------------------------------------

 
2.4           Retention of Records.  After the Effective Date, Seller and Buyer
shall each provide the other and its representatives reasonable access to
records that relate to the Business, during normal business hours and on at
least three days’ prior written notice, for any purpose reasonably related to
their business activities prior to or after the Effective Date as the case may
be.
 
2.5           Assumption of Liabilities.   Buyer hereby  assumes and agrees to
discharge and perform when due, the Assumed Liabilities.  The assumption by
Buyer of the Assumed Liabilities shall not expand the rights or remedies of any
third party against Buyer or Seller as compared to the rights and remedies which
such third party would have had against Seller had Buyer not assumed the Assumed
Liabilities.  Without limiting the generality of the preceding sentence, the
assumption by Buyer of the Assumed Liabilities shall not create any third party
beneficiary rights.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SELLER AND MCF GROUP
 
Seller and the MCF Group jointly and severally represent and warrant to Buyer as
follows.
 
3.1           Organization; Qualification.  Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware.  Seller has the limited liability company power and authority to
operate, own and lease its properties, perform its obligations, and otherwise
carry on its business as now conducted.  Each of Seller and MCF Group have the
absolute and unrestricted power, authority and capacity to enter into this
Agreement and the Other Agreements to which it is or is to become a party and
perform its obligations under this Agreement and such Other Agreements.
 
3.2           Authorization; Enforceability.  This Agreement and each Other
Agreement to which Seller or MCF Group is or is to become a party have been duly
executed and delivered by Seller and MCF Group and constitute the legal, valid
and binding obligations of Seller and MCF Group, enforceable against Seller and
MCF Group in accordance with their respective terms.  Each of Seller and MCF
Group has duly and validly authorized this Agreement and the Other Agreements to
which it is or is to become a party and all of the Contemplated Transactions to
be undertaken by it.
 
3.3           No Violation of Laws or Agreements; Legal Approvals; Consents.
Except forth the Lease and the Equipment Lease, the execution and delivery of
this Agreement and the Other Agreements and the consummation and compliance with
the Contemplated Transactions by Seller or MCF Group does not and shall not,
directly or indirectly (with or without notice or the lapse of time or both):
(i) contravene, conflict with, or result in a violation of any provision of its
Governing Documents or the resolutions adopted by its directors, managers or
members; (b) contravene or conflict with, breach or constitute a violation of
any provision of any contract, commitment, law, regulation, judgment,
injunction, order or decree binding upon or applicable to MCF Group, Seller or
the Assets; or (c) result in the creation or imposition of any Encumbrance on
the Assets.  Except as set forth in this Agreement, no person is required to
make, give or obtain any Legal Approvals or Consents in connection with the
execution, delivery or performance by Seller and MCF Group of this Agreement or
any Other Agreement or the consummation by Seller and MCF Group of the
Contemplated Transactions.
 
 
- 6 -

--------------------------------------------------------------------------------

 
3.4           Legal Proceedings.  No Legal Proceeding is pending or, to the
knowledge of Seller or MCF Group, threatened against or affecting Seller, MCF
Group or the Assets, which questions the validity of this Agreement or the
Contemplated Transactions, or which might result, either individually or in the
aggregate, in any material adverse change in the Business.  To the best of
knowledge of MCF Group and Seller, no officer, director, agent, or employee of
Seller is subject to any Legal Proceeding or Contract that prohibits such
officer, director, agent, or employee from engaging in or continuing any
conduct, activity, or practice relating to the Business or to the sale to Buyer
of the Assets.
 
3.5           Contracts; Compliance.  Each Contract identified in Schedule 1.10
is a legal, valid and binding obligation of Seller and is in full force and
effect.   Seller has provided to Buyer true, complete and correct copies of the
Lease and the Equipment Lease.
 
3.6           Governmental Authorizations.  MCF Group and Seller have all
Governmental Authorizations, if any, that are necessary to transfer the Assets
to Buyer and carry out their obligations under this Agreement.
 
3.7           No Brokers.  Except for Covington for whose fees MCF Group is
solely responsible, neither MCF Group nor Seller has entered into any contract,
arrangement or understanding with any person or firm which may result in the
obligation of Seller, MCF Group or Buyer or their respective Affiliates to pay
any finder’s fee, brokerage or agent’s commissions or other like payments in
connection with the negotiations leading to this Agreement or the consummation
of the Contemplated Transactions. The Threshold for indemnity claims does not
apply to this representation.
 
3.8           Title. Seller has good, valid and marketable title to all of the
Assets, free and clear of all mortgages, liens, pledges, security interests,
charges, claims, restrictions and other encumbrances and defects of title of any
nature whatsoever, except liens for current taxes not yet due and payable. To
the knowledge and belief of Seller and MCF Group, all leases, licenses, permits
and authorizations in any manner related to the Assets or the Business and all
other instruments, documents and agreements pursuant to which Seller has
obtained the right to use any real or personal property in connection with the
Business are in good standing, valid and effective in accordance with their
respective terms, and there is not under any of such instruments, documents or
agreements any existing default or event which with notice or lapse of time, or
both, would constitute a default and in respect of which Seller has not taken
adequate steps to prevent a default from occurring.
 
3.9           Taxes., All federal, state and local tax returns, reports and
statements (including all income tax, unemployment compensation, social
security, payroll, sales and use, excise, privilege, property, ad valorem,
franchise, license, school and any other tax under laws of the United States or
any state or municipal or political subdivision thereof) required to be filed in
connection with the Business (the "Tax Returns") have been filed with the
appropriate governmental agencies in all jurisdictions in which such returns,
reports and statements are required to be filed, and all such returns, reports
and statements properly reflect the tax liabilities in relation to the Business
for the periods, properties or events covered thereby; (b) all federal, state
and local taxes, assessments, interest, penalties, deficiencies, fees and other
governmental charges or impositions, including those enumerated above in respect
of the Tax Returns, which are called for by the Tax Returns, or claimed to be
due by any taxing authority, or upon or measured by Seller’s properties, assets
or income (the "Taxes"), have been properly accrued or paid; (c) Neither Seller
nor MCF Group has received any notice of assessment or proposed assessment by
the Internal Revenue Service or any other taxing authority in connection with
any Tax Returns and there are no pending tax examinations of or tax claims
asserted against Seller or any of its assets or properties; (d) there are no tax
liens (other than any lien for current taxes not yet due and payable) on any of
the Assets; (f) Neither Seller nor MCF Group has any knowledge of any basis for
any additional assessment of any Taxes in relation to the Business; and
(e) Seller has made all deposits required by law to be made with respect to
employees’ withholding taxes.
 
 
- 7 -

--------------------------------------------------------------------------------

 
3.10           Litigation. Except for the Vendor Liability described in Section
1.3, no litigation, arbitration, investigation or other proceeding of or before
any court, arbitrator or governmental or regulatory official, body or authority
is pending or, to MCF Group or Seller’s knowledge and belief, threatened against
Seller or MCF Group (in connection with the Business), the Assets, the Business,
or the transactions contemplated by this Agreement, and to MCF Group’s and
Seller’s knowledge and belief, there is not any basis for any such litigation,
arbitration, investigation or proceeding. To Seller’s and MCF Group’s knowledge
and belief, Seller is not a party to or subject to the provisions of any
judgment, order, writ, injunction, decree or award of any court, arbitrator or
governmental or regulatory official, body or authority.
 
3.11           Operation in Ordinary Course. Since December 31, 2008, Seller and
MCF Group have operated the Business in the ordinary course, have paid all
payables when due and have not otherwise withdrawn any funds from the Seller’s
bank accounts except for the agreed upon $150,000 on January 20, 2009. Post
closing neither Seller nor MCF Group will withdraw any funds from such bank
accounts without Buyer’s express written consent in each instance. The Threshold
for indemnity claims does not apply to this representation and covenant.
 
3.12           Disclaimer of Other Representations and Warranties.  Except as
expressly set forth in this Article III, Seller makes no representation or
warranty, express or implied, at law or in equity, in respect of the Seller or
Assets, nor does Seller make any representations or warranties regarding Buyer’s
ability to continue the Business or any customer relationships.  The Buyer
acknowledges and agrees, that except as expressly set forth in this Article III,
the Assets are sold to Buyer “as is,” “where-is” and with “all faults.”
 
3.13           Reliance. The Seller and MCF Group acknowledge that the Buyer is
entering into this Agreement in reliance on their representations and warranties
set forth in this article.
 


 


 
 
- 8 -

--------------------------------------------------------------------------------

 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as follows:
 
4.1           Organization.  Buyer is a limited liability company which has been
duly organized, and in good standing under the laws of Massachusetts. Buyer has
the power and authority to own or lease its properties, carry on its business,
enter into this Agreement and the Other Agreements to which it is or is to
become a party and perform its obligations under this Agreement and under such
Other Agreements.
 
4.2           Authorization; Enforceability.  This Agreement and each Other
Agreement to which Buyer is or will become a party have been or will be duly
executed and delivered by Buyer, and constitute or will constitute the legal,
valid and binding obligations of Buyer, enforceable against it in accordance
with their respective terms.  All Contemplated Transactions to which Buyer is or
is to become a party have been duly and validly authorized by all necessary
proceedings by Buyer.
 
4.3           No Violation of Laws or Agreements; Legal Approvals;
Consents.  Except for the Landlord with respect to the Lease and the Equipment
Lessor , the execution and delivery of this Agreement and the Other Agreements
and the consummation and compliance with the transactions, terms and conditions
of this Agreement and the Other Agreements by Buyer will not, directly or
indirectly (with or without notice or the lapse of time or both):  (i)
contravene, conflict with or result in a violation of any provision of its
Governing Documents or the resolutions adopted by its manager; or (ii) violate,
or give any person the right to obtain any relief, or exercise any remedy under,
any Legal Requirement to which Buyer is subject, or by which any of its assets
may be bound or affected.  
 
4.4           No Brokers.  Buyer has not entered into any contract, arrangement
or understanding with any person or firm which may result in the obligation of
Seller, Buyer or their respective affiliates to pay any finder’s fee, brokerage
or agent’s commissions or other like payments in connection with the
negotiations leading to this Agreement or the consummation of the Contemplated
Transactions.
 
4.5           Operation in Ordinary Course. Since December 31, 2008, Seller has
operated the Business in the ordinary course and has booked all revenue in
accordance with past practices and deposited all checks promptly.
 
4.6           Seller’s Reliance.  The Buyer acknowledges that the Seller is
entering into this Agreement in reliance on the Buyer’s representations and
warranties set forth in this article.
 


 
 
- 9 -

--------------------------------------------------------------------------------

 
ARTICLE V.
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION; MUTUAL RELEASE
 
5.1           Survival of Representations.  All representations, warranties,
covenants and obligations made by any Party in this Agreement are several and
independent legal obligations and shall survive the Effective Date for a period
15 months  (“Survival Period”).
 
5.2           Indemnification by MCF Group and Seller.  Subject to the
limitations imposed pursuant to Section 5.4 hereof, Seller and MCF Group,
jointly and severally shall indemnify, defend, save and hold harmless Buyer and
its officers, managers, members, directors, employees, agents and Affiliates,
(each, a “Buyer Indemnitee”) from and against, and shall reimburse Buyer
Indemnitees for, all Damages (collectively, “Buyer Damages”) directly or
indirectly asserted against, imposed upon, resulting to, or incurred or required
to be paid by any Buyer Indemnitee from or in connection with: (i) breach of any
representation, warranty or covenant made by Seller or MCF Group pursuant to
this Agreement; (ii) the non-performance, partial or total, of any covenant made
by Seller pursuant to this Agreement; (iii) Seller’s operation of the Business
prior to and on the Effective Date except with respect to any contracts assumed
by Buyer; (iv) failure to pay when due the liabilities of the Seller other than
the Assumed Liabilities, including without limitation the Vendor Liability,
taxes and penalties assessed for periods prior to the Closing and amounts due
under the Lease  and (iv) except as set forth in Section 1.9, claims of any type
or nature relating to the employment of Seller’s employees prior to the
Effective Date or any termination of such employment at or prior to the
Effective Date; provided, however, with respect to (iv) above only, Seller shall
have no obligation to indemnify for claims made for incidents or events that
occurred prior to November 6, 2006.
 
5.3           Indemnification by Buyer.  Subject to the limitations imposed
pursuant to Section 5.4 hereof, Buyer shall indemnify, defend, save and hold
harmless Seller and its officers, directors, employees, Affiliates and agents
(each, a “Seller Indemnitee”) from and against any and all Damages
(collectively, “Seller Damages”) directly or indirectly asserted against,
imposed upon, resulting to, or incurred or required to be paid by any Seller
Indemnitee from or in connection with, (i) any breach or inaccuracy of any
representation or warranty made by Buyer in this Agreement or in any certificate
or document delivered by Buyer in connection with this Agreement or any Other
Agreement to which Buyer is a party, (ii) a breach or nonperformance of any
covenant or agreement made by Buyer in or in connection with this Agreement or
in any Other Agreement to which Buyer is or is to become a party, or
(iii) Buyer’s operation of the Business after the Effective Date.
 
5.4           Limitation on Indemnification and Liability.  Neither Party shall
have the right to assert any claim for indemnification under this Agreement more
than 15 months after the Effective Date and a claim for indemnification under
the provisions enumerated herein must be asserted within Survival Period.  In no
event shall the total, aggregate liability of the Seller and MCF Group to the
Buyer Indemnitees or of the Buyer to the Seller Indemnitees and Seller under
this Agreement or the Sublease, for any liabilities, whether in the nature of
indemnification or otherwise, exceed $1,000,000.  Neither the Buyer Indemnitees
nor the Seller Indemnitees shall be entitled to recover under Sections 5.2 or
5.3, respectively, for any amount of damages in excess of  $1,000,000 in the
aggregate. This limitation on damages shall not apply with respect to any
efforts to rescind this transaction by Seller, MCF Group or any of their
successors, assigns, trustees, or legal representatives.  Moreover, neither
Party shall have the right to assert any claim for indemnification under this
Agreement unless and until the aggregate amount of all Buyer Damages or Seller
Damages, as the case may be, exceed fifty thousand dollars ($50,000)
(“Threshold”) and then the Buyer Indemnitees or the Seller Indemnitees, as the
case may be, shall be entitled to recover only the amount of such damages in
excess of such Threshold amount. The Threshold does not apply to claims for
breach of Sections 3.7, 3.11 and 4.5. Neither Party may assert or recover
consequential or special damages, including punitive damages or damages for lost
profits.
 
 
- 10 -

--------------------------------------------------------------------------------

 
5.5           Notice of Claims.  If any Buyer Indemnitee or any Seller
Indemnitee (an “Indemnified Party”) believes that it has suffered or incurred,
or will suffer or incur, any Damage for which it is entitled to indemnification
under this Article V, the Indemnified Party shall promptly notify the party or
parties from whom indemnification is being claimed (the “Indemnifying
Party”).  This notice shall specify the factual basis of the claim in reasonable
detail in light of the circumstances then existing.  If any Legal Proceeding is
instituted by or against a third party with respect to which any Indemnified
Party intends to claim any Damages, such Indemnified Party shall notify the
Indemnifying Party of such action or suit.
 
5.6           Third-Party Claims.
 
5.6.1               Notice.  Promptly after receipt by a person entitled to
indemnity under Article VI (an “Indemnified Person”) of notice of the assertion
of a third-party claim against it, such Indemnified Person shall give notice to
the person obligated to indemnify under the applicable section thereof (an
“Indemnifying Person”) of the assertion of such third-party claim.  If
Indemnified Person fails to notify the Indemnifying Person of the claim, it will
not relieve the Indemnifying Person of any liability that it may have to any
Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such third-party claim is prejudiced by the
Indemnified Person’s failure to give such notice.
 
5.6.2               Assumption of Defense.  If an Indemnified Person gives
notice to the Indemnifying Person pursuant to Section 5.6.1 of the assertion of
a third-party claim, the Indemnifying Person shall be entitled to participate in
the defense of such third-party claim and, to the extent that it wishes, to
assume the defense of such third-party claim.  After notice from the
Indemnifying Person to the Indemnified Person of its election to assume the
defense of such third-party claim, the Indemnifying Person shall not, so long as
it diligently conducts such defense, be liable to the Indemnified Person under
this Article V for any fees of other counsel or any other expenses with respect
to the defense of such third-party claim, in each case subsequently incurred by
the Indemnified Person in connection with the defense of such third-party claim,
other than reasonable costs of investigation.  If the Indemnifying Person
assumes the defense of a third-party claim, no compromise or settlement of such
third-party claims may be effected by the Indemnifying Person without the
Indemnified Person’s consent, unless (x) there is no finding or admission of any
violation of Legal Requirement or any violation of the rights of any person; (y)
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (z) the Indemnified Person shall have no liability with
respect to any compromise or settlement of such third-party claims effected
without its consent.  If notice is given to an Indemnifying Person of the
assertion of any third-party claim and the Indemnifying Person does not, within
ten (10) days after the Indemnified Person’s notice is given, give notice to the
Indemnified Person of its election to assume the defense of such third-party
claim, the Indemnifying Person will be bound by any determination made in such
third-party claim or any compromise or settlement effected by the Indemnified
Person.
 
 
- 11 -

--------------------------------------------------------------------------------

 
5.6.3               Jurisdiction.  Notwithstanding the provisions of Section
7.5, Buyer and Seller each hereby consents to the nonexclusive jurisdiction of
any court in which a proceeding in respect of a third-party claim is brought
against any Seller or Buyer Indemnified Person, as the case may be, for purposes
of any claim that a Seller or Buyer Indemnified Person may have under this
Agreement with respect to such proceeding or the matters alleged therein and
agree that process may be served on Seller or Buyer with respect to such a claim
anywhere in the world.
 
5.6.4               Cooperation.  With respect to any third-party claim subject
to indemnification under this Article V, (i) both the Indemnified Person and the
Indemnifying Person, as the case may be, shall keep the other person fully
informed of the status of such third-party claim and any related proceedings at
all stages thereof where such person is not represented by its own counsel, and
(ii) the Parties agree (each at its own expense) to render to each other such
assistance as they may reasonably require of each other and to cooperate in good
faith with each other in order to ensure the proper and adequate defense of any
third-party claim.
 
5.6.5               Confidential Information; Privilege.  With respect to any
third-party claim subject to indemnification under this Article V, the Parties
agree to cooperate in such a manner as to preserve in full (to the extent
possible) the confidentiality of all Confidential Information and the
attorney-client and work-product privileges.  In connection therewith, each
Party agrees that: (i) it will use its commercially reasonable efforts, in
respect of any third-party claim in which it has assumed or participated in the
defense, to avoid production of Confidential Information (consistent with
applicable law and rules of procedure), and (ii) all communications between any
Party hereto and counsel responsible for or participating in the defense of any
third-party claim shall, to the extent possible, be made so as to preserve any
applicable attorney-client or work-product privilege.
 
ARTICLE VI.
DEFINITIONS; CONSTRUCTION
 
6.1           Definitions.  The following terms have the meanings specified
below or are defined in the sections referred to below.
 
 “Affiliate” means, with respect to any person, any other person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with such person.  “Control” for this purpose means
the possession, directly or indirectly, of more than twenty-five percent of the
voting power of a person.
 
“Agreement” means this Asset Purchase Agreement, as it may be amended from time
to time.
 
“Assumed Liabilities” is defined in Section 1.3.
 
“Assets” is defined in Section 1.2.
 
 
- 12 -

--------------------------------------------------------------------------------

 
“Business” is defined in Recital A.
 
“Business Day” means any day other than (i) Saturday or Sunday or (ii) any other
day on which banks in San Francisco are permitted or required to be closed.
 
“Buyer” means Panel Intelligence, LLC, a Massachusetts limited liability
company.
 
“Buyer Damages” is defined in Section 5.2.
 
“Buyer Indemnitee” is defined in Section 5.2.
 
“Consent” means any registration, filing, declaration, application, rights of
first refusal or notice to or with any person and any consent, approval, permit,
qualification, waiver, waiting period, authorization, or action of or by any
person other than a Governmental Body.  “Consent” shall include any consent,
approval, waiver, authorization or other action required under any Contract or
to prevent any assets or Liabilities of Seller from being in default,
terminating, accelerating, revoking, suspending, canceling, losing or
diminishing in value, changing in any respect or creating any Liability or
giving any person any rights or remedies as a result of the consummation of the
Contemplated Transactions.
 
“Contemplated Transactions” means the sale and purchase of the Assets and the
transactions contemplated by this Agreement and the Other Agreements.
 
“Contract” is defined in Section 1.10.
 
“Damage” means any loss, demand, claim, allegation, assertion, action or cause
of action, assessment, damage (including incidental and consequential damages),
deficiency, Liability, cost, expense, diminution of value, fine, penalty,
judgment, award or settlement, whether or not involving a third-party claim,
including reasonable legal fees, interest, and any reasonable amount paid in
investigation, defense or settlement of any of the foregoing.
 
“Deemed Average Price” is defined in Section 1.4.2.
 
 “Effective Date” is defined in the Preamble.
 
“Encumbrance” means any debt, mortgage, deed of trust, community or marital
property interest, equitable interest, pledge, security interest, encumbrance,
option, right of first option or refusal, agreement of sale, adverse claim,
easement, lien, lease, assessment, restrictive covenant, Liability,
encroachment, right-of-way, servitude, restriction on use or any other burden,
charge or restriction of any kind or nature whatsoever, legal or equitable, or
any item similar or related to the foregoing.
 
“Excluded Assets” is defined in Section 1.2.
 
“Governing Documents” means, with respect to any person who is not a natural
person, the certificate or articles of incorporation, bylaws, deed of trust,
formation or governing agreement and other charter, organic, organization or
governing documents or instruments of such person relating to the creation,
formation, organization, management or operation of such person or relating to
the rights, duties and obligations of the equity holders of such person.
 
 
- 13 -

--------------------------------------------------------------------------------

 
“Governmental Authorization” means any permit, certificate, license, consent,
waiver, franchise, privilege, approval, exception, variance, exemption,
registration, filing or authorization required, or otherwise made available by
or under the authority of, any applicable Legal Requirements or otherwise
advisable in connection with the formation and operation of the Business.
 
“Governmental Body” means any nation, state, county, city, town, borough,
village, district or other jurisdiction, court, tribunal, government,
quasi-governmental authority of any nature, department, commission, board,
bureau, agency, official or other regulatory, administrative or governmental
authority or instrumentality (foreign, federal, state, local or other political
subdivision) or any body similar or related to the foregoing.
 
“Indemnified Party” is defined in Section 5.5.
 
“Indemnifying Party” is defined in Section 5.5.
 
“Landlord” is defined in Section 1.7.
 
“Lease” is defined in Section 1.7.
 
“Legal Approval” means any registration, filing, declaration, application,
rights of first refusal or notice to or with any person and any consent,
approval, permit, qualification, waiver, waiting period, authorization, Order or
action of or by any Governmental Body.  “Legal Approval” shall include any
consent, approval, waiver, authorization or other action required under any
material contract of Seller or Governmental Authorization or to prevent any
assets or Liabilities of Seller from being in default, terminating,
accelerating, revoking, suspending, canceling, losing or diminishing in value,
changing in any respect or creating any Liability or giving any person any
rights or remedies as a result of the consummation of the Contemplated
Transactions.
 
“Legal Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, suit (whether civil, criminal, administrative, investigative, or
informal, public or private) or Order commenced, brought, conducted, or heard by
or before, or otherwise involving, any Governmental Body or arbitrator.
 
“Legal Requirement” means any applicable international, multinational, national,
foreign, federal, state, municipal, local (or other political subdivision) or
administrative law, constitution, statute, code, ordinance, rule, regulation,
requirement, standard, policy, guidance, treaty, judgment or Order of any kind
or nature whatsoever including any public policy, judgment or principle of
common law.
 
“Liability” with respect to any person or any property of such person, means any
and all debt, liability or obligation of such person of any nature, kind,
character or description whatsoever, whether or not due or to become due, known
or unknown, accrued, unaccrued, fixed, absolute, matured, liquidated, asserted,
conditional, secondary, potential, determined, determinable or contingent,
executory, liquidated or unliquidated, secured or unsecured, joint or several,
vested or unvested and whether or not incurred directly by such person or by any
predecessor of such person, whether or not required to be accrued on the
financial statements of such person and whether or not arising out of any act,
omission, transaction, circumstance, sale of goods or service, setoff,
recoupment, counterclaim or otherwise.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 “Order” means any order, award, decision, injunction, judgment, ruling, writ,
assessment, decree, determination, subpoena, stipulation or verdict entered,
issued, made, or rendered by any court, administrative agency, or other
Governmental Body or by any arbitrator.
 
“Other Agreement” means any other agreement or document contemplated by this
Agreement to be executed and delivered in connection with the transactions
contemplated by this Agreement, including the Sublease and all conveyance
documents and instruments.
 
“Party” or “Parties” mean a party or the parties to this Agreement.
 
“Person” means and includes a natural person, a corporation, an association, and
a partnership, a limited liability company, a trust, a joint venture, an
unincorporated organization, a business, a Governmental Body or any other legal
entity.
 
“Purchase Price” is defined in Section 1.4.
 
“Purchased Shares” is defined in Section 1.4.2.
 
“Seller” means Panel Intelligence, LLC, a Delaware limited liability company.
 
“Seller Damages” is defined in Section 5.3.
 
“Seller Indemnitees” is defined in Section 5.3.
 
“Software” means all computer software programs and applications and subsequent
versions thereof, including source code, object, executable or binary code,
objects, comments, screens, user interfaces, report formats, templates, menus,
buttons and icons and all files, data, materials, manuals, design notes and
other items and documentation related thereto or associated therewith.
 
“Sublease” is defined in Section 1.7.1.
 
“Tax” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other material contract.
 
 
- 15 -

--------------------------------------------------------------------------------

 
6.2           Construction.  As used in this Agreement, unless a clear contrary
intention applies:  (i) references to “Article” or “Section” are to an article
or section of this Agreement, and references to “hereunder,” “hereof,” “hereto,”
and words of similar import are references to this Agreement as a whole and not
to any particular article, section or other provision hereof; (ii) references to
the singular number includes the plural number, and vice versa, and reference to
any gender includes each other gender; (iii) all “Exhibits” and “Schedules”
referred to in this Agreement are to Exhibits and Schedules attached to this
Agreement and are incorporated into this Agreement by reference and made a part
of this Agreement; (iv) “include”, “includes” and “including” are deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of like import; (v) with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding”; (vi) the headings of the various articles, sections and other
subdivisions of this Agreement are for convenience of reference only and shall
not modify, define or limit any of the terms or provisions of this Agreement;
(vii) “knowledge” of a person means the actual knowledge of such person and the
knowledge that a prudent individual could be expected to discover or otherwise
become aware of in the course of conducting a reasonably comprehensive
investigation concerning the existence of the matters addressed; (viii)
reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and shall include all addenda, exhibits and
schedules thereto; (ix) reference to any Legal Requirement means such Legal
Requirement as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision, and
(x) a “breach” of a representation, warranty, covenant or obligation of this
Agreement or any instrument delivered in connection with this Agreement will
include (A) a breach or inaccuracy of such representation or warranty, or a
breach of, or noncompliance with, such covenant or obligation, or (B) any claim
by any person or other occurrence or circumstance that is or was inconsistent
with such representation, warranty, covenant or obligation, and the term
“breach” means any such breach, inaccuracy, noncompliance, claim, occurrence or
circumstance.
 
ARTICLE VII.
MISCELLANEOUS
 
7.1           Costs and Expenses.  Except as may be explicitly otherwise set
forth in this Agreement, each of the parties shall pay its respective expenses,
brokers’ fees and commissions.
 
7.2             Further Assurances.  After Effective Date, without further
consideration, Seller shall take or cause to be taken such actions (including
the execution, acknowledgment and deliver of instruments, documents, transfers,
conveyances and assurances) as Buyer may request for the better conveying,
transferring, assigning, delivering, assuring and confirming the Assets and the
Contracts to be assigned to Buyer.
 
7.3           Notices.  All notices given or made in connection with this
Agreement shall be in writing.  Delivery of written notices shall be
effective:  (i) on the second Business Day after the date of mailing, if
delivered by registered or certified mail, postage prepaid, (ii) upon delivery,
if sent by hand delivery, (iii) upon delivery, if sent by prepaid courier, with
a record of receipt, or (iv) on the next day after the date of dispatch, if sent
by cable, facsimile or telecopy.  All deliveries shall be made to the following
addresses:
 
 
- 16 -

--------------------------------------------------------------------------------

 
(i)
if to Seller or MCF Group, to:
         
Panel Intelligence, LLC
c/o Christopher Aguilar, General Counsel
Merriman Curhan Ford Group, Inc.
600 California Street, 9th Floor
San Francisco, CA 94108
Fax:  (415) 723-7165

 
 
 
with a required copy to:

 
 
Mark H. Davis, Esq.

 
Gordon & Rees LLP

 
275 Battery Street, Suite 2000

 
San Francisco, CA 94111

 
1 (415) 986-5900

 
Telecopy: 1 (415) 986-8054



(ii)
if to Buyer, to:

 
 
Panel Intelligence, LLC

 
150 Cambridgepark Drive

 
Cambridge, Massachusetts 02410

 
Telecopy: (617) 532-5799

 
Attn: President



 
with a required copy to:



 
Peter Litman, Esq.

 
2 Arlington Rd.

 
Wellesley MA 02481



Any Party may change the address to which notice (or copies) to it shall be
addressed by giving notice of that change to the other Parties in accordance
with this Section.
 
7.4           Currency.  All currency references in this Agreement are to United
States dollars, except where specified otherwise.
 
7.5           Governing Law and Arbitration.  This Agreement shall be governed
by and construed under the laws of New York applicable to contracts made and to
be performed entirely within the State of New York. Any dispute, claim or
controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by binding arbitration in the City and County of San
Francisco, before one arbitrator.  The arbitration shall be administered by
JAMS.  Judgment on the award may be entered in any court having
jurisdiction.  This clause shall not preclude the Parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.  Each Party will bear its own costs for arbitration.  The
prevailing party in arbitration shall be entitled to reasonable attorneys’
fees.   The provisions of this Section 7.5 shall survive any termination of this
Agreement.
 
 
- 17 -

--------------------------------------------------------------------------------

 
7.6           Assignment.  This Agreement and all the rights and powers granted
by this Agreement shall bind and inure to the benefit of the Parties and their
respective successors and permitted assigns.  This Agreement and the rights,
interests and obligations under this Agreement may not be assigned by any Party
without the prior written consent of the other Parties.
 
7.7           Consideration; Recitals.  The Parties acknowledge the mutual
receipt and sufficiency of valuable consideration for the formation of the
legally binding contract represented by this Agreement.  That consideration
includes all of the representations, warranties, covenants and obligations
contained in this Agreement.  The recitals set forth on page one of this
Agreement are incorporated into this Agreement and made a part of this
Agreement.
 
7.8           Venue.  In the event of any proceeding not covered by Section 9.5,
Each Party submits to the nonexclusive jurisdiction of the United States
District Court for the Northern District of California and of any California
state court sitting in the City and County of San Francisco for purposes of all
legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each Party irrevocably waives any objection
that it may now or hereafter have to the laying of venue in any proceeding
brought in such a court, and any claim that any such proceeding was brought in
an inconvenient forum.
 
7.9           Amendment and Waiver; Cumulative Effect.  To be effective, any
amendment or waiver under this Agreement must be in writing and signed by the
Party against whom enforcement of the same is sought.  Neither the failure of
any Party to exercise any right, power or remedy provided under this Agreement
or to insist upon compliance by any other Party with its obligations under this
Agreement, nor any custom or practice of the Parties at variance with the terms
of this Agreement, shall constitute a waiver by such Party of its right to
exercise any such right, power or remedy or to demand such compliance.  To the
maximum extent permitted by applicable law, (i) no claim or right arising out of
this Agreement or any of the documents referred to in this Agreement can be
discharged by one Party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other Party; (ii) no waiver that
may be given by a Party will be applicable except in the specific instance for
which it is given; and (iii) no notice to or demand on one Party will be deemed
to be a waiver of any obligation of that Party or of the right of the Party
giving such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.
 
7.10           Entire Agreement; No Third-Party Beneficiaries.  This Agreement
and the Schedules and Exhibits set forth a complete and exclusive statement of
all of the promises, covenants, agreements, conditions and undertakings between
the Parties with respect to the subject matter of this Agreement.  This
Agreement supersedes all prior or contemporaneous agreements and understandings,
negotiations, inducements or conditions, express or implied, oral or written,
among the Parties.  Except for the provisions of Sections 5.2 and 5.3 relating
to Buyer Indemnitees and Seller Indemnitees, this Agreement is not intended to
confer upon any person other than the Parties any rights or remedies under this
Agreement.
 
 
- 18 -

--------------------------------------------------------------------------------

 
7.11           Severability.  If any term or other provision of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal or incapable
of being enforced under any applicable Legal Requirement in any particular
respect or under any particular circumstances, then, so long as the economic or
legal substance of the Contemplated Transactions is not affected in any manner
materially adverse to any Party, (i) such term or provision shall nevertheless
remain in full force and effect in all other respects and under all other
circumstances, and (ii) all other terms, conditions and provisions of this
Agreement shall remain in full force and effect.  Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner so that the Contemplated Transactions are fulfilled to the
fullest extent possible.
 


 
- 19 -

--------------------------------------------------------------------------------

 
 
7.12           Counterparts.  This Agreement may be executed in more than one
counterparts each of which shall be deemed to be an original but all of which
together shall be deemed to be one and the same instrument.  The exchange of
copies of this Agreement and of signature pages by facsimile transmission or by
.pdf shall constitute effective execution and delivery of this Agreement as to
the Parties and may be used in lieu of the original Agreement for all
purposes.  Signatures of the Parties transmitted by facsimile shall be deemed to
be their original signatures for all purposes.
 
The Parties, each intending to be legally bound by this Agreement, have executed
this Agreement effective as of the first date identified in the first sentence
of this Agreement.
 

 
BUYER
         
PANEL INTELLIGENCE, LLC
 
a Massachusetts limited liability company
         
By:
              
   
Name:
William J. Febbo
   
Title
President
                                   
SELLER
     
PANEL INTELLIGENCE, LLC
 
a Delaware limited liability company
         
By:
             
   
Name:
Peter Coleman
   
Title:
Chief Financial Officer
                           
MERRIMAN CURHAN FORD GROUP, INC.
 
a Delaware corporation
         
By:
       
   
Name:
Peter Coleman
   
Title:
Chief Financial Officer
                 

 

 
 
- 20 -

--------------------------------------------------------------------------------

 
SCHEDULES AND EXHIBITS
 


 
Schedule 1.2
Assets and Excluded Assets
Schedule 1.3
Assumed Liabilities
Schedule 1.9
Employees
Schedule 1.10
Contracts
Schedule 2.1
Allocation of Purchase Price

 
 

 
 
- 21 -

--------------------------------------------------------------------------------

 
Schedule 1.2


Assets


The acquired Assets include but are not limited to:
1.            All Seller’s Confidential Information and Intellectual Property,
including but not    limited to, Company’s website, common law and registered
trademarks, copyrights, trade secrets, tradename “Panel Intelligence” related to
the Business.
 
2.
The library of reports prepared by Company as part of the Business.

 
3.
All Seller’s accounts receivable

 
4.
All Seller’s prepaid expenses

 
5.
All Seller’s revenue in excess of billings

 
6.
All Seller’s contract rights including those referenced in Section 1.10 of the
Agreement

 
7.
All Seller’s relationships with customers and vendors

 
8.
All seller’s rights to the equipment, computers, phone systems, furniture,
fixtures and other personal property located at Seller’s Cambridge office

 
9.
Seller’s Bank of America account number 004611935395 and all cash therein at
closing

 
10.
All Seller’s contract rights

 
11.
All Seller’s Governmental Authorizations used in the conduct of the Business and
all pending applications therefor or renewals thereof, in each case to the
extent transferable to Buyer

 
12.
All Seller’s telephone, telecopy and e-mail addresses and listings, web
addresses and websites.

 
13.
All insurance benefits, including rights and proceeds, arising from or relating
to the Assets or the Assumed Liabilities prior to the Effective Date, unless
expended in accordance with this Agreement.

 
14.
All claims of Seller against third parties relating to the Assets, whether
choate or inchoate, known or unknown, contingent or noncontingent

 
15.
Community database consisting of experts contact information( both contacts
within website database and any files within the PI servers pertaining to PI
work)

 
16.
Technology platform and all licenses associated with both the qualitative and
quantitative research services

 
17.
All trademarks and websites previously owned by MedPanel and formed during the
last 2 years at Panel Intelligence.

 
18.
All content within the Panel Intelligence and MedPanel library generated by
clients in the financial sector

 
19.
All client lists within SALESFORCE.com (CRM) dedicated to Panel Intelligence

 
20.
All marketing materials (including the booth, brochures, etc…)

 
21.
All pre-existing Panel Intelligence work product and client project









 
- 22 -

--------------------------------------------------------------------------------

 




Excluded Assets


The following constitute the Assets being excluded from transfer to Buyer in
addition to the other excluded items listed in Section 1.2.


1. 
All minute books, ownership records, and company seals.

2. 
All insurance policies and rights thereunder (except to the extent assigned to
Buyer).

3.
All personnel records and other records that Seller is required by law to retain
in its possession.

4.
All claims for refund of prepaid Taxes and other governmental charges of
whatever nature.

5. 
All rights in connection with and assets of any employee plans.

 
 

 
 
- 23 -

--------------------------------------------------------------------------------

 
Schedule 1.3


Assumed Liabilities


The following constitute Assumed Liabilities being assumed by Buyer in addition
to those listed or described in Section 1.3.


 
A.
The obligations under the contracts and agreements assumed under Section 1.7.

 
B.
Seller’s accounts payable as of the Closing

 
C.
Seller’s accrued expenses as of the Closing

 
D.
Seller’s deferred revenue as of the closing

 
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
Schedule2.6


Allocation of Purchase Price


This is an estimate based on unaudited December 31, 2008 numbers. The parties
will adjust this schedule no later than March 31, 2009 to reflect actual numbers
as of January 30, 2009. Adjustments to this schedule have no impact on the
purchase price for the Assets, which is fixed as of the date hereof.
 

         
Allocated
     
Assets
   
Purchase Price
 
Cash
    222,891       222,891  
Accounts Receivable, Net
    1,102,681       1,102,681  
Prepaid Expenses
    59,091       59,091  
Revenue in excess of Billings
    126,375       126,375  
Fixed Assets
    163,505       163,505  
Deposit
    750       750  
Goodwill
            474,332                                 1,675,293       2,149,625  









 
- 25 -

--------------------------------------------------------------------------------

 
Schedule 1.10
Contracts






 
1.
Agreement between Panel Intelligence, LLC, Delaware, and Tremblant Capital, LP,
dated April 23, 2008.



 
2.
Agreement between Panel Intelligence, LLC, Delaware, and OrbiMed Advisors, LLC,
dated March 6, 2008.



 
3.
Agreement between Panel Intelligence, LLC, Delaware, and Manning & Napier, dated
June 20, 2008.



 
4.
Agreement between Panel Intelligence, LLC, Delaware, and Merlin Biomed Group,
dated January 15, 2009.



5. 
All biopharma industry and financial industry client individual project
proposals.



 
6.
Agreement between Panel Intelligence, LLC, Delaware, and Vericenter (nka
SunGard), dated June 29, 2007.



 
7.
Agreement between Panel Intelligence, LLC, Delaware, and pharmalicensing.com,
dated November 24, 2008.









 
- 26 -

--------------------------------------------------------------------------------

 


Schedule 1.9
Employees






Name
Job Title
Benson, Deirdre
Mngr Research Service
Bernard, Janet
VP Community Develop
Brick, Howard
Chief Operating Officer
Crane, Benjamin
Analyst, Research
Debaryshe, Mary Lou
Director of Product
Elias, Angela
Dir Research Service
Fahy, Kristin
Director
Febbo, William
CEO, Panel Intelligence
Hawver, Michael
IT Manager
Kosloff, Janet
Sr. VP Sales
Lesgold, Sarah
Analyst
Loyd, Leanne
Manager, Recruitment
Moyer, Philip
Associate
Packard, Scott
Vice President
Poulos, Kathleen
VP, Sales
Sadasivan, Ravi
Analyst, Research
Stein, Heather
Senior Director
   

 
 
 
- 27 -

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page

ARTICLE I.
THE SALE AND PURCHASE TRANSACTION; TERMINATION OF MEMBERSHIP AGREEMENT
2
 
1.1
Sale and Purchase of Assets
2
 
1.2
Assets Defined
2
 
1.3
Purchase Price; Payment
2
 
1.4
Security Agreement
2
 
1.5
Deliveries
3
 
1.8
Tradenames, Trademarks, and Service Marks
3
 
1.9
Employees and Key Management
4
 
1.10
Assignment of Contracts
4
 
1.11
Allocation of Expenses
4
 
1.12
Waiver and Termination of Membership Agreement
4
ARTICLE II.
CERTAIN COVENANTS
5
 
2.1
Certain Tax Matters
5
 
2.2
Publicity
5
 
2.3
Confidentiality; Privilege
5
 
2.4
Retention of Records
6
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SELLER
6
 
3.1
Organization; Qualification
6
 
3.2
Authorization; Enforceability
6
 
3.3
No Violation of Laws or Agreements; Legal Approvals; Consents
6
 
3.4
Legal Proceedings
7
 
3.5
Contracts; Compliance
7
 
3.6
Governmental Authorizations
7
 
3.7
Disclaimer of Other Representations and Warranties
7
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BUYER
9
 
4.1
Organization
9
 
4.2
Authorization; Enforceability
9
 
4.3
No Violation of Laws or Agreements; Legal Approvals; Consents
9
ARTICLE V.
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION; MUTUAL RELEASE
10
 
5.1
Survival of Representations
10
 
5.2
Indemnification by Seller
10
 
5.3
Indemnification by Buyer
10
 
5.4
Limitation on Indemnification and Liability
10
 
5.5
Notice of Claims
11
 
5.6
Third-Party Claims.
11
ARTICLE VI.
DEFINITIONS; CONSTRUCTION
12
 
6.1
Definitions
12
 
6.2
Construction
16

 
 
 
 
-i-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)


Page
 
 
ARTICLE VII.
MISCELLANEOUS
16
 
7.1
Costs and Expenses
16
 
7.2
Further Assurances
16
 
7.3
Notices
16
 
7.4
Currency
17
 
7.5
Governing Law and Arbitration
17
 
7.6
Assignment
18
 
7.7
Consideration; Recitals
18
 
7.8
Venue
18
 
7.9
Amendment and Waiver; Cumulative Effect
18
 
7.10
Entire Agreement; No Third-Party Beneficiaries
18
 
7.11
Severability
19
 
7.12
Counterparts
20


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-ii-

--------------------------------------------------------------------------------

 